Citation Nr: 1016873	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher initial rating for lower extremity 
radiculopathy, evaluated at 10 percent from February 26, 
2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to 
September 1984, and from May 1989 to March 1999.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted a separate, 10 percent evaluation for 
"decreased sensation in the left lateral calf associated 
with lumbosacral spine disc disease status post diskectomy" 
effective from February 26, 2007.  For simplicity in the 
present adjudication, and to reflect better the scope of 
claimed disability, the Board has recharacterized the 
disability herein simply as "lower extremity 
radiculopathy."

Service connection was already previously granted for a low 
back disorder characterized as "lumbosacral spine disc 
disease status post diskectomy; degenerative arthritis of the 
lower thoracic spine," with a 40 percent evaluation assigned 
for that disorder effective from March 26, 1999.  The RO 
previously also separately granted a 10 percent evaluation 
for degenerative arthritis of the lower thoracic spine 
effective from March 20, 2000.  Those disability ratings are 
not subjects of the present appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge at a February 2010 videoconference hearing conducted 
between the RO and the Board.  A transcript of that hearing 
is contained in the claims file. 


FINDINGS OF FACT

By the preponderance of the evidence, for the entire initial 
rating period beginning on February 26, 2007, the Veteran's 
service-connected lower extremity radiculopathy has been 
manifested by no more than mild incomplete sciatic neuralgia 
in the left lower extremity, and has been manifested by no 
disability of the right lower extremity.  



CONCLUSION OF LAW

For the entire initial rating period beginning February 26, 
2007, the criteria for an initial rating above 10 percent for 
lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8720 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

The Veteran was afforded VCAA notice by a April 2007 letter, 
prior to the RO's initial adjudication of the appealed claim 
in August 2007.  That VCAA notice letter addressed residuals 
of a back injury, responsive to the Veteran's claim submitted 
in February 2007 for an increased evaluation for his back 
disorder.  The VCAA letter informed the Veteran of the notice 
and duty-to-assist provisions of the VCAA, and informed 
generally of the information and evidence necessary to 
substantiate the claim for an increased evaluation for his 
back disorder.  Based on the evidence presented, the RO in 
August 2007 granted service connection and a separate 10 
percent evaluation for lower extremity radiculopathy 
(characterized in that decision as "decreased sensation in 
left lateral calf associated with lumbosacral spine disc 
disease status post diskectomy") under Diagnostic Code (DC) 
8521, distinct from a 40 percent disability rating already 
assigned for lumbosacral spine disc disease status post 
diskectomy.  Thus, the present claim is downstream of that 
claim for an increased evaluation for the Veteran's back 
disorder.  

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for increased disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to a separate rating assigned as part 
of that disability and/or effective date of the award, VA is 
not required to provide a new VCAA notice with respect to the 
matter of his entitlement to that additional rating assigned 
(which amounts to the issue of a higher initial rating for 
that additional disability rating assigned), or a higher 
(initial) rating and/or an earlier effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding that, 
when a claim for service connection has been proven, the 
purpose of 38 U.S.C.A. § 5103(a) has been satisfied and the 
requirement of notice under its provisions has been 
satisfied).

Here, the Veteran's appealed claim for a higher initial 
rating for lower extremity radiculopathy fall within the 
pattern above.  Thus, no additional VCAA notice was required 
with respect to the appealed issue.  Furthermore, in the 
course of appeal, following the Veteran's Notice of 
Disagreement (NOD) with the appealed August 2007 rating 
action granting service connection for lower extremity 
radiculopathy, the RO issued a VCAA letter in June 2009 
addressing the claim for a higher initial evaluation.  In 
that letter, the Veteran was informed of the notice and duty-
to-assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate the claim 
for a higher initial rating.  This notice was prior to 
readjudication of the claim by a SSOC in December 2009.  This 
VCCA notice letters told the Veteran that it was ultimately 
his responsibility to see that pertinent evidence not in 
Federal possession was obtained.  

The VCAA letters in both April 2007 and June 2009 informed of 
the respective roles of the Veteran and VA in developing the 
claim and obtaining evidence, and that it was ultimately the 
Veteran's responsibility to see that pertinent evidence not 
in Federal possession was obtained.  The letters also 
provided the Veteran with general notice of the evidence 
required to satisfy the claim.  He was also then afforded 
notice of how disability ratings and effective dates are 
assigned, with the RO thereby complying with the requirements 
of Dingess v. Nicholson, supra.

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of STRs and 
pertinent post-service treatment records, and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that the RO adequately developed 
the claim based on the Veteran's assertions and the 
information and evidence provided.  The RO appropriately 
requested from him (and from other sources) his STRs and 
post-service VA and private treatment and evaluation records, 
as well as Social Security Administration records.  All 
records received were associated with the claims file.  The 
RO made a formal finding of unavailability of SSA records in 
November 2008 based on a reply from SSA in October 2008 that 
those records could not be located.  The RO also informed the 
Veteran, including by the appealed rating action and 
subsequent SOC and SSOCs, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The case presents no 
reasonable possibility that additional evidentiary requests 
would further the appealed claim adjudicated herein.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

The Veteran was afforded a QTC examination in August 2007 to 
address current radiculopathy and its severity.  That 
examiner adequately addressed both the Veteran's assertions 
and objective findings.  The examination report, taken 
together with the balance of the treatment and examination 
reports of record, is adequate for the Board's adjudication 
of the appealed claim.  As discussed in detail below, the 
nature and extent of the radiculopathy has been sufficiently 
established by this examination and the record as a whole for 
the Board's adjudication, and the evidence presented is 
sufficient to rate the radiculopathy based on applicable 
rating criteria under appropriate diagnostic codes, also as 
discussed below.  See Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim, and did so 
including by testimony before the undersigned in February 
2010.  As discussed above, the record is also otherwise 
appropriately developed.  Thus, the Board determines that the 
evidentiary record is adequate, and the only significant 
medical question remaining pertaining to the Veteran's claim 
for a higher initial evaluation for lower extremity 
radiculopathy was in this case, based on development already 
undertaken, the responsibility of the Veteran.  See 38 C.F.R. 
§ 3.303.

In view of the foregoing, the Board finds that all 
notification and development actions needed to render a 
decision on the Veteran's claim on appeal herein adjudicated 
have been accomplished.

II.  Claim for Higher Initial Rating for Lower Extremity 
Radiculopathy

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  Separate rating codes 
identify the various disabilities. 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the 
degree of disability is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2009).  However, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

An appeal from the initial assignment of a disability rating, 
as in this case, requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends, in effect, that his service-connected 
lower extremity radiculopathy warrants a higher initial 
evaluation than the 10 percent assigned by the RO.  

The Veteran's service-connected lower extremity radiculopathy 
associated with his low back disorder has been assigned a 10 
percent disability evaluation under Diagnostic Code 8521, 
which is the code for complete or incomplete paralysis of the 
external popliteal nerve.  However, as the Veteran's 
representative has pointed out, the QTC examiner in August 
2007 noted that the distribution of asserted symptoms down 
the posterior thighs, down the calves, and down to the toes, 
as well as the mild sensory neuropathy of the left calf to 
light touch identified on that examination, were consistent 
with sciatic neuropathy.  Accordingly, the Board here 
considers the disability at issue as incomplete neuralgia of 
the sciatic nerve.  Under the applicable code, where that 
sciatic neuralgia is mild, a 10 percent rating is assigned; 
20 percent is assigned where moderate; 40 percent is assigned 
where moderately severe; and 60 percent is assigned where 
severe with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 
8720. 

The Board observes that the Veteran has been granted benefits 
for his low back disorder including a 40 percent evaluation 
for lumbosacral spine disc disease status post discectomy at 
L5-S1; a separate 10 percent evaluation for limitation of 
motion of the thoracic spine associated with lumbosacral 
spine disc disease; and now an additional separate 10 percent 
evaluation for decreased sensation of the left lateral calf 
secondary to lumbosacral spine disc disease.  

The Veteran now seeks a higher initial disability rating for 
lower extremity radiculopathy/neuropathy associated with his 
low back disorder.  He has asserted that his lower radiating 
pain in the lower extremities is "crushing" pain of 10/10 
severity (rating pain from 1 to 10, with 1 representing 
essentially no pain and 10 representing the worst pain 
possible) as well as a tingling sensation radiating down the 
posterior thighs, calves, and into the toes.  However, 
objective evidence does not support the presence of more than 
slight disability beyond that for which the 40 percent level 
of compensation is in effect for the low back disorder.  

While the Veteran was identified as having a slight 
impairment of light touch sensation in part of the left 
lateral calf at his August 2007 QTC examination, he was not 
found to have functional impairment associated with lower 
extremity radiculopathy.  Rather, as observed by the 
examiner, his ambulation was shuffling but did not show pain 
associated with movement.  The Veteran did complain of pain 
with range of motion testing of the thoracolumbar spine and 
with repeated movement of the spine, but localized spine 
disability has been separately assigned a 40 percent service-
connected rating, as noted above, and is not an issue on 
appeal.  

The Veteran's treatment records are notable for an absence of 
complaints or treatment in recent years for any lower 
extremity radiculopathy or associated symptoms.  At his 
February 2010 hearing, he contended that he did not seek 
treatment for his radiculopathy because the treating VA 
medical practitioner had informed him that there was nothing 
that could be done beyond prescribed medication.  He asserted 
that because nothing could be done for him he saw no reason 
to seek treatment.  

However, the Board finds the Veteran's assertions regarding 
not seeking treatment to be inconsistent with his actual 
treatment records, where he is shown in recent years to have 
sought medication for various conditions, including pain 
medications.  If the Veteran's subjective pain symptoms 
associated with radiculopathy were uncontrolled or poorly 
controlled with current medications, he would most likely 
have sought treatment and complained that he required an 
increase or different medication to control his lower 
extremity radiculopathy symptoms.  But he made no such lower 
extremity complaints at those treatments.  Rather, recent 
treatment records reflect complaints of low back pain, sleep 
difficulties, depression and/or stress including as 
associated with financial difficulties, complaints 
specifically about financial difficulties, and 
gastroesophageal reflux disease, among other disorders other 
than those affecting the lower extremities.  

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine the relative 
credibility of the evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  The U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements.

In view of the foregoing, the Board finds the Veteran's 
assertions that he has had ongoing "crushing" 10/10 
severity radiculopathic pain symptoms in his lower 
extremities yet chose not to complain of these symptoms in 
treatment, while he chose to complain of multiple other 
symptoms not asserted to be of such severity, to be 
implausible.  It would appear reasonable to infer that, if 
the radicular pain were truly more severe than other 
disabilities, including the localized low back pain of which 
he has complained, he would have mentioned the radicular pain 
more than those other disabilities when seeking treatment 
including with pain medication, and certainly would not have 
neglected to mention such radicular pain at all.  

The Board finds the most plausible explanation for the 
Veteran's assertions in support of his claim, in the face of 
their logical contradiction in the treatment records of 
recent years, to be that he is exaggerating the presence of 
pain or discomfort associated with his service-connected 
lower extremity radiculopathy, and that this exaggeration is 
made solely to support his current disability claim and 
appeal.  Such exaggeration for secondary gain is made the 
more likely by his repeated complaints in treatment records 
of significant financial difficulties.  The weight of the 
evidence thus supports the conclusion that the Veteran did 
not complain about radicular symptoms in his lower 
extremities at treatment visits in recent years because 
either those symptoms were not present at all, or they were 
not sufficiently bothersome to be worth mentioning.  

The objective evidence, including examination and treatment 
findings and the inconsistencies and implausibility inherent 
in the Veteran's assertions when viewed in the context of the 
entire examination and treatment record, weighs heavily 
against the presence of any significant or compensable level 
of radicular pain or other radicular disability in the lower 
extremities.  

Because of the subjective nature of the sensory radicular 
disability beyond the objective findings of low back disc 
disease and the rather limited findings of light touch 
sensation impairment in only the left calf, and because of 
the limited credibility of the Veteran's assertions of 
additional radicular disability, the Board finds that the 
weight of the evidence is to the effect that the Veteran has 
at most mild incomplete neuralgia of the sciatic nerve 
affecting only the left lower extremity, with none affecting 
the right lower extremity.  The Board thus finds the weight 
of the evidence is against an initial disability rating above 
the 10 percent evaluation already assigned for mild, 
incomplete sciatic neuralgia affecting the left lower 
extremity, and is against even the presence of mild, 
incomplete sciatic neuralgia affecting the right lower 
extremity, under DC 8720. 

Moreover, the Board concludes that during no interval over 
the initial rating period was a higher disability rating 
supported for lower extremity radiculopathy than the 
currently assigned 10 percent, with the weight of the 
evidence against any such greater severity over any interval, 
beginning from the February 26, 2007, effective date for 
service connection of that disability.  Fenderson.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a higher initial evaluation than the 10 
percent assigned for lower extremity radiculopathy effective 
from February 26, 2007, is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


